FilingCase 1:21-cv-22772-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 1 of 11
       # 129001976  E-Filed 06/17/2021 06:15:57 PM


                                                             IN THE CIRCUIT COURT OF THE
                                                             11 JUDICIAL CIRCUIT IN AND FOR
                                                             MIAMI-DADE COUNTY, FLORIDA


        PHILOMENE CADET,

                Plaintiff,                                          Case No. ________________

        v.

        HEBREW HOME SINAI, INC,
        a Florida Not For Profit Corporation,

              Defendant.
        ____________________________________/

                                                  COMPLAINT


                Plaintiff, PHILOMENE CADET (“Plaintiff”), by and through the undersigned counsel,

        hereby sues Defendant, HEBREW HOME SINAI, INC (“Defendant”), and alleges as follows:



                                         JURISDICTION AND VENUE



             1. This is an action for declaratory and injunctive relief and damages pursuant to the Age

        Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621-634 (“ADEA”), and the Florida

        Civil Rights Act of 1992, Florida Statutes, Chapter 760, et seq. ("FCRA"), to redress injuries

        resulting from Defendant’s unlawful, age-based discriminatory treatment of and retaliation

        against Plaintiff.

             2. This jurisdiction of the Court over this controversy is based upon the FCRA.

             3. At all times material hereto, Plaintiff was a resident of Miami-Dade County, Florida.

             4. Defendant is Foreign Profit Corporation authorized to conduct business in the State of

        Florida and in Miami-Dade County, Florida.
Case 1:21-cv-22772-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 2 of 11




      5. Venue is proper in Dade County because all of the actions that form the basis of this

             Complaint occurred within Dade County and damages exceed $30,000.

      6. As more fully set forth below, Plaintiff filed a Charge of Discrimination with the Equal

   Employment Opportunity Commission (“EEOC”) claiming discrimination.

      7. All conditions precedent for the filing of this action before this Court has been previously

             met, including the exhaustion of all pertinent administrative procedures and remedies.



                       FACTUAL ALLEGATIONS COMMON TO ALL COUNTS




      8. Plaintiff was employed by defendant as a Certified Nursing Assistant working hourly at a

   pay rate of $13.42 per hour.

      9. Plaintiff was hired in November of 1990 and terminated on September 23, 2019.

      10. On or about September 20, 2019, Plaintiff received a call from Valerie in HR indicating

   that her license was expired on 5/31/2019 and instructed to renew the license immediately.

   Plaintiff renewed the license that same day.

      11. Three days later, on or about September 23, 2019, Plaintiff received a call from Tony

   Ospina and Director Prophete and terminated.

      12. Younger nurses and assistants were all given time to renew and allowed to continue

   working when these situations would occur.

      13. Plaintiff complained that the younger employees were treated differently and allowed

   leeway and that she was only being singled out and treated differently because of her age (69

   years).
Case 1:21-cv-22772-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 3 of 11




       14. The only reason defendant terminated plaintiff was based on her age and any other reason

   is a pretext.

       15. Plaintiff timely filed a Charge of Discrimination with the Equal Employment Opportunity

   Commission and the Florida Commission on Human Relations (Charge No. 15C-2020-00011).

       16. On or about April 21, 2021, the EEOC issued to Plaintiff a “Dismissal and Notice of

   Rights.” Signed by Maria E. de Paz adopting the findings of the work sharing agency.

       17. The Plaintiff has retained the undersigned counsel in order that his rights and interests

   may be protected. The Plaintiff has thus become obligated to pay the undersigned a reasonable

   attorney’s fee.

                                                 COUNT I
                                Age Discrimination in Violation of the ADEA



       18. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-17 above as

   if set out in full herein.

       19. Plaintiff is a member of a protected class under the ADEA.

       20. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

   because of Plaintiff’s age and subjected the Plaintiff to age-based animosity.

       21. Such discrimination was based upon the Plaintiff’s age in that Plaintiff would not have

   been the object of discrimination but for the fact that Plaintiff is over the age of forty.

       22. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

   protected rights. Defendant and its supervisory personnel were aware that discrimination on the

   basis of Plaintiff’s age was unlawful but acted in reckless disregard of the law.

       23. At all times material hereto, the employees exhibiting discriminatory conduct towards

   Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s
Case 1:21-cv-22772-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 4 of 11




   employment with the Defendant.

      24. Defendant retained all employees who exhibited discriminatory conduct toward the

   Plaintiff and did so despite the knowledge of said employees engaging in discriminatory actions.

      25. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

   has been exposed to ridicule and embarrassment, and has suffered emotional distress and

   damage.

      26. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

   representatives, and the Defendant’s failure to make prompt remedial action to prevent continued

   discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under federal law.

      27. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

   with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

   Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal law,

   to punish the Defendant for its actions and to deter it, and others, from such action in the future.

      28. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

   damages as a result of Defendant’s discriminatory practices unless and until this Honorable

   Court grants relief.

   WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:

          a. Adjudge and decree that Defendant has violated the ADEA, and has done so

              willfully, intentionally, and with reckless disregard for Plaintiff’s rights;

          b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

              benefits' adjustment, and prejudgment interest at amounts to be proved at trial for the

              unlawful employment practices described herein;

          c. Enter an award against Defendant and award Plaintiff compensatory damages for
Case 1:21-cv-22772-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 5 of 11




               mental anguish, personal suffering, and loss of enjoyment of life;

           d. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

               full benefits Plaintiff would have had Plaintiff not been discriminated against by

               Defendant, or in lieu of reinstatement, award front pay;

           e. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

               and

           f. Grant Plaintiff such additional relief as the Court deems just and proper under the

               circumstances.

                                               COUNT II
                                  Retaliation in Violation of the ADEA


       29. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-17 of this

   complaint as if set out in full herein.

       30. Plaintiff is a member of a protected class under the ADEA.

       31. By the conduct describe above, Defendant retaliated against Plaintiff for exercising rights

   protected under the ADEA.

       32. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

   protected rights. Defendant and its supervisory personnel were aware that discrimination on the

   basis of Plaintiff’s age was unlawful but acted in reckless disregard of the law.

       33. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

   has been exposed to ridicule and embarrassment, and has suffered emotional distress and

   damage.

       34. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

   representatives, and the Defendant’s failure to make prompt remedial action to prevent continued
Case 1:21-cv-22772-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 6 of 11




   discrimination against the Plaintiff, deprived the Plaintiff of statutory rights under federal law.

      35. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

   with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus entitling

   Plaintiff to damages in the form of compensatory and punitive damages pursuant to federal law,

   to punish the Defendant for its actions and to deter it, and others, from such action in the future.

      36. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

   damages as a result of Defendant’s discriminatory practices unless and until this Honorable

   Court grants relief.

   WHEREFORE, Plaintiffs respectfully prays for the following relief against Defendant:

          g. Adjudge and decree that Defendant has violated the ADEA, and has done so

              willfully, intentionally, and with reckless disregard for Plaintiff’s rights;

          h. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

              benefits' adjustment, and prejudgment interest at amounts to be proved at trial for the

              unlawful employment practices described herein;

          i. Enter an award against Defendant and award Plaintiff compensatory damages for

              mental anguish, personal suffering, and loss of enjoyment of life;

          j. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with the

              full benefits Plaintiff would have had Plaintiff not been discriminated against by

              Defendant, or in lieu of reinstatement, award front pay;

          k. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

              and

          l. Grant Plaintiff such additional relief as the Court deems just and proper under the

              circumstances.
Case 1:21-cv-22772-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 7 of 11




                                             COUNT III:
                             AGE DISCRIMINATION IN VIOLATION OF THE FCRA


      37. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-20 above as

         if set out in full herein.

      38. Plaintiff is a member of a protected class under the FCRA.

      39. By the conduct describe above, Defendant has engaged in discrimination against Plaintiff

         because of Plaintiff’s Age and subjected the Plaintiff to age -based animosity.

      40. Such discrimination was based upon the Plaintiff’s age.

      41. Defendant’s conduct complained of herein was willful and in disregard of Plaintiff’s

         protected rights. Defendant and its supervisory personnel were aware that discrimination

         on the basis of Plaintiff’s national origin unlawful but acted in reckless disregard of the

         law.

      42. At all times material hereto, the employees exhibiting discriminatory conduct towards

         Plaintiff possessed the authority to affect the terms, conditions, and privileges of

         Plaintiff’s employment with the Defendant.

      43. Defendant retained all employees who exhibited discriminatory conduct toward the

         Plaintiff and did so despite the knowledge of said employees engaging in discriminatory

         actions.

      44. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,

         has been exposed to ridicule and embarrassment, and has suffered emotional distress and

         damage.

      45. The conduct of Defendant, by and through the conduct of its agents, employees, and/or

         representatives, and the Defendant’s failure to make prompt remedial action to prevent
Case 1:21-cv-22772-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 8 of 11




          continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights

          under state and/or federal law.

      46. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and

          with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus

          entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant

          to state and/or federal law, to punish the Defendant for its actions and to deter it, and

          others, from such action in the future.

      47. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable

          damages as a result of Defendant’s discriminatory practices unless and until this

          Honorable Court grants relief.

   WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

             m. Adjudge and decree that Defendant has violated the FCRA, and has done so

                 willfully, intentionally, and with reckless disregard for Plaintiff’s rights;

             n. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay,

                 benefits' adjustment, and prejudgment interest at amounts to be proved at trial for

                 the unlawful employment practices described herein;

             o. Enter an award against Defendant and award Plaintiff compensatory damages for

                 mental anguish, personal suffering, and loss of enjoyment of life;

             p. Require Defendant to reinstate Plaintiff to the position at the rate of pay and with

                 the full benefits Plaintiff would have had Plaintiff not been discriminated against

                 by Defendant, or in lieu of reinstatement, award front pay;

             q. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees;

                 and
Case 1:21-cv-22772-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 9 of 11




             r. Grant Plaintiff such additional relief as the Court deems just and proper under the

                  circumstances.



                                       COUNT IV
                         RETALIATION IN VIOLATION OF THE FCRA

      48. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 through 17

         of this Complaint as if set out in full herein.

      49. Defendant is an employer as that term is used under the applicable statutes referenced

         above.

      50. The foregoing allegations establish a cause of action for unlawful retaliation after

         Plaintiff reported unlawful employment practices adversely affecting Plaintiff under the

         FCRA.

      51. The foregoing unlawful actions by Defendant were purposeful.

      52. Plaintiff voiced opposition to unlawful employment practices during employment with

         Defendant and was the victim of retaliation thereafter, as related in part above.

      53. Plaintiff is a member of a protected class because Plaintiff reported unlawful employment

         practices and was the victim of retaliation thereafter. There is a causal connection

         between the reporting of the unlawful employment practices and the adverse employment

         action taken thereafter.

      54. As a direct and proximate result of the foregoing unlawful acts and omissions, Plaintiff

         has suffered mental anguish, emotional distress, expense, loss of benefits,

         embarrassment, humiliation, damage to reputation, illness, lost wages, loss of capacity for

         the enjoyment of life, and other tangible and intangible damages.

      55. These damages are continuing and are permanent.
Case 1:21-cv-22772-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 10 of 11




          WHEREFORE, the Plaintiff respectfully requests that this Honorable Court enter

   judgment against the Defendant; find that the Defendant indeed violated the FRCA and in

   addition, order the following additional relief:

              s. Declare that the acts complained of herein are in violation of the Florida Civil

                  Rights Act;

              t. Award       PLAINTIFF         compensatory   damages     for    emotional    distress,

                  embarrassment and humiliation;

              u. Grant a permanent injunction enjoining the DEFENDANT, its officers,

                  successors, assigns, and all persons in active concert or participation with it, from

                  engaging in any employment practice which discriminates;

              v. Reinstate PLAINTIFF to the same position she held before the retaliatory

                  personnel action, or to an equivalent position;

              w. Reinstate full fringe benefits and seniority rights to PLAINTIFF;

              x. Order DEFENDANT to make PLAINTIFF whole, by compensating PLAINTIFF

                  for lost wages, benefits, including front pay, back pay with prejudgment interest;

              y. For a money judgment representing prejudgment interest;

              z. Award any other compensation allowed by law including punitive damages and

                  attorney’s fees (448.104);

              aa. Grant PLAINTIFF’s costs of this action, including reasonable attorney’s fees;

              bb. Grant PLAINTIFF a trial by jury; and

              cc. Grant such other and further relief as the Court deems just and proper.
Case 1:21-cv-22772-KMW Document 1-1 Entered on FLSD Docket 07/30/2021 Page 11 of 11




                                            JURY DEMAND

          Plaintiff demands trial by jury of all issues triable as of right by jury.



   Dated: June 17, 2021                                   Respectfully submitted,

                                                            /s/ Jason S. Remer
                                                          Jason S. Remer, Esq.
                                                          Florida Bar No. 165580
                                                          jremer@rgpattorneys.com
                                                          Daniel H. Hunt, Esq.
                                                          Florida Bar No. 121247
                                                          dhunt@rgpattorneys.com
                                                          REMER & GEORGES-PIERRE, PLLC
                                                          44 West Flagler St., Suite 2200
                                                          Miami, FL 33130
                                                          Telephone: 305-416-5000
                                                          Facsimile: 305-416-5005
